Citation Nr: 1008943	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
plantar fasciitis with pes planus deformity.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include depression, panic 
disorder, and generalized anxiety disorder, will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1999 to June 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.  The Board 
subsequently remanded the claim for further development in 
March 2009.  The development requested by the Board has been 
completed and the claim is now appropriate for appellate 
review.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral pes planus disability has been manifested by 
pronounced pes planus, complaints of pain of the plantar 
surfaces of the feet, particularly the arches, bowing of the 
Achilles with no relief from orthopedic appliances, marked 
pronation, and callosities.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for 
bilateral plantar fasciitis with pes planus deformity have 
been met.  38 U.S.C.A. § 1155, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a; Diagnostic Code (DC) 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  

Additionally, 38 C.F.R. § 4.10 provides that the basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete, or inaccurate report, and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

At a hearing before the Board, the Veteran testified that he 
experienced on-going pain related to his feet and that he had 
problems being on his feet for long periods.  He indicated 
that he had received physical therapy but that he was 
receiving primarily pain management now.  He reflected that 
he had missed five weeks of work because of his feet, worked 
part-time and was in school part-time.  He related that his 
disability had worsened.

The Veteran is rated under 38 C.F.R. § 4.71a, DC 5276, which 
addresses acquired flatfoot.  In order to warrant the next-
higher 50 percent rating, the evidence must show pronounced 
bilateral flatfoot, marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

After a review of the evidence, the Board finds that the 
criteria for a 50 percent rating, but no more, under DC 5276 
is warranted.

First, the Veteran's flatfoot disability has been reasonably 
characterized as pronounced bilaterally.  At an April 2005 
podiatry consultation at the Lyons VA Medical Center (VAMC), 
the podiatrist assessed "severe" pes planus.  Additionally, 
the August 2009 VA examiner observed that the arch was not 
present on both nonweight-bearing and weight-bearing, and 
January 2008 X-rays showed pes planus on nonweight-bearing 
films.  

Further, marked pronation was documented by both the August 
2009 and April 2006 VA examiners, the latter of whom noted 
that the Veteran's left foot pronated more during the gait 
cycle.  

Next, pain in the plantar surfaces of the Veteran's feet is 
well-documented.  At the April 2005 podiatry consultation, he 
rated the pain in his feet at a level of 8 or 9 out of 10 at 
its worst, starting at the great toe and moving up into the 
arch and ankle.  Additionally, at the April 2006 VA 
examination, he reported increased pain with standing or 
walking for any period of time, and calluses and bunion 
deformities were observed on the plantar surfaces of the 
feet.  Objective evidence of tenderness pain on manipulation 
was also noted in the August 2009 VA examination.

At a May 2006 electrodiagnostic evaluation, the Veteran 
reported sharp pain located on the plantar surface of his 
feet that radiated to the ankle, with diminished sensation 
under the plantar aspect of the right foot, and the foot was 
extremely tender bilaterally upon compression of the 
interspace between the first and second metatarsal joints.             

Next, displacement of the tendo Achilles has also been 
recorded in the medical records throughout the rating period 
on appeal.  In April 2005, the VAMC podiatrist noted right 
bowing of the Achilles tendons, as well as ankle equinus 
deformities.  The August 2009 VA examiner also noted marked 
displacement of the Achilles.  Indeed, the ankles could 
barely be brought to neutral (90 degree relationship of foot 
to leg).  

Further, no relief from pain has been provided by orthopedic 
appliances.  In April 2005, the Veteran reported no relief 
from insoles or special shoes and wore steel-toed boots.  The 
podiatrist prescribed stretching exercises for the Achilles.  
At an April 2007 podiatry consultation at the VAMC, he stated 
that the insoles prescribed to him hurt him more than they 
helped, and he had stopped wearing them a month ago.  

The Veteran also tried wearing night splints, but these were 
also unsuccessful in alleviating his foot pain.  At a January 
2008 VA examination, the Veteran said was given special 
outersoles for his boots, which did not help.  Indeed, he 
stated his pain became worse when he was given insoles for 
the arch pain.  Currently, he used softer arch supports which 
did not hurt him, but also did not seem to help.  

Based on the level of severity of the Veteran's flatfeet, 
marked pronation, pain, marked displacement, and lack of 
improvement by orthopedic shoes or appliances, the Board 
finds that the criteria for a 50 percent rating have been met 
under DC 5276.      

The Board has also considered whether a rating in excess of 
50 percent is warranted.  Significantly, a 50 percent rating 
is the highest schedular rating available under DC 5276, 
regardless of the level of disability.  Further, no other 
diagnostic code related to the feet provides for a higher 
rating.    

The Board has also considered the Veteran's complaints of 
pain and functional limitation and his statements that his 
condition has worsened, and acknowledges that he is competent 
to give evidence about the symptoms he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  As described above, 
the Board finds that the disability picture more nearly 
approximates the next higher 50 percent rating under DC 5276, 
but no more.    

In addition to the foregoing, the Board has considered 
whether the Veteran's foot disability warrants referral for 
extra-schedular consideration.  The governing criteria for 
the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
The Veteran has received outpatient treatment only.  Further, 
although he asserted at the January 2008 VA examination that 
he had missed 5 weeks of work due to his foot pain, the Board 
finds that the current disability rating adequately takes the 
impact this particular disability has on his work-life into 
account.  

Indeed, the Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does 
not indicate that application of the regular schedular 
standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in August 2008.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the above, any potential notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA clinical records.  Moreover, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in January 2009.  Next, specific VA medical examinations 
pertinent to the issue on appeal were obtained in January 
2008 and August 2009.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 50 percent rating, but no more, for bilateral plantar 
fasciitis with pes planus deformity is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


